Citation Nr: 1038746	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to March 
1946.  The Veteran's decorations include the Purple Heart and 
three Bronze Battle Stars.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2008 rating decision in which the RO, inter alia, denied 
the Veteran's claim for a TDIU. In June 2008, the Veteran filed a 
notice of disagreement (NOD). A statement of the 
case (SOC) was issued in May 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2009.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

The central inquiry is "whether [a] veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran has been awarded service 
connection for posttraumatic and post-operative scars of the left 
side of the face with retained foreign bodies and discoloration 
of the skin (rated as 50 percent disabling), enucleation of the 
left eye with prosthesis vision (rated as 40 percent disabling), 
hearing loss (rate as 30 percent disabling), otitis media (rated 
as 10 percent disabling), tinnitus (rated as 10 percent 
disabling), partial paralysis of the seventh cranial nerve (rated 
as 10 percent disabling), and residuals of temporomandibular 
articulation, limitation of motion associated with posttraumatic 
and post-operative scars of the left side of the face with 
retained foreign bodies and discoloration of the skin (rated as 
10 percent disabling); the combined rating is 90 percent.

Clearly, the Veteran meets the percentage requirements of 38 
C.F.R. § 4.16(a) for award of a schedular TDIU.  Moreover, he has 
alleged that he retired in 1984, at least in part, due to his 
service-connected disabilities.  However, there is no medical 
opinion that directly addresses the question of whether his 
service-connected disabilities, in fact, render him unemployable.  

Under these circumstances, the Board finds that the evidence of 
record is insufficient to resolve the TDIU claim, and that a 
medical opinion as to the Veteran's service-connected 
disabilities, either individually or in concert, render him 
unable to obtain or retain substantially gainful employment, is 
needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Therefore, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, shall 
result in denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran does not report for the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding VA medical 
records.  The claims file currently includes treatment records 
from the Hudson Valley VA Medical Center (VAMC), dated up to July 
2009.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain from the Hudson 
Valley VAMC all outstanding records pertaining to evaluation 
and/or treatment of the Veteran since July 2009, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Also, while the matter is on remand, to ensure that all due 
process requirements are met, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a TDIU.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should obtain from the Hudson 
Valley VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran, since July 2009.  The RO must 
follow the procedures set forth in 38 
C.F.R.    § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for a TDIU that is 
not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include complete 
copy of the REMAND, must be made 
available to the physician designated 
to examine the Veteran, and the report 
of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  .

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that-without regard to 
impairment from nonservice-connected 
disabilities or the Veteran's age-his 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusion reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim for a TDIU, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO adjudicate the claim, in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).   The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



